Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 19, 2015

The Court of Appeals hereby passes the following order:

A15A0719. WILDER v. MORGAN KEENAN & COMPANY, INC.,
    A/K/A RAYMOND JAMES FINANCIAL SERVICES, INC.

      Before this Court is the appellee’s motion to dismiss the above-styled appeal.
The record reflects that this appeal was docketed in this Court on December 5, 2014.
The appellant’s brief, including enumerations of error, was due to be filed no later
than December 29, 2014. Court of Appeals Rule 23 (a). On December 23, 2013, this
Court granted appellant an extension of time in which to file an enumeration of errors
and brief until January 13, 2015. On January 9, 2015, this Court granted appellant
a second extension of time for filing an enumeration of errors and brief until January
23, 2015. Appellant, however, still has failed to file an enumeration of errors or brief.
Accordingly, the appellee’s motion to dismiss is GRANTED and the above-captioned
appeal is hereby DISMISSED. Court of Appeals Rules 7 and 23 (a).

                                         Court of Appeals of the State of Georgia
                                                                              02/19/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.